Judgment, so called and entered, dismissing certiorari orders affirmed, in so far as appealed from, with fifty dollars costs and disbursements. Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Hagarty, J., concur upon the ground that the structures in question became land (People ex rel. International Nav. Co. v. Barker, 153 N. Y. 98) and are, therefore, assessable under section 5 of the Tax Law;* Young, J., dissents upon authority of People ex rel. International Nav. Co. v. Barker (supra).

 Amd. by Laws of 1916, chap. 323.— [Rep.